Citation Nr: 1037477	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a right ankle condition.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1994 to December 
1998.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Department of Veterans 
Affairs (VA) Cleveland, Ohio Regional Office (RO).  As the 
Veteran has moved to New York, the Buffalo, New York RO has 
properly assumed jurisdiction over his claim.  

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing has been associated with the claims 
folder.

This case was previously before the Board in January 2010.  At 
that time, the Board remanded the Veteran's claim in order that 
the Appeals Management Center may seek records of the Veteran's 
VA treatment.  A review of the Veteran's claims file reveals that 
this development has been completed.  The Board thus finds there 
was substantial compliance with its January 2010 remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance).  As the requested development has been completed, 
the case may proceed without prejudice to the Veteran.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is not diagnosed as suffering from a chronic, ratable 
right ankle disability.  




CONCLUSION OF LAW

The criteria for service connection for a right ankle condition 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for a right 
ankle condition which he contends is causally related to his 
active service.  For the reasons that follow, however, the Board 
determines that service connection for a right ankle condition is 
not warranted.

The Board acknowledges that the Veteran suffered a right ankle 
injury in service.  A review of the Veteran's service treatment 
records reveals that the Veteran injured his ankle in January 
1995.  The Veteran was climbing a rope when he lost his grip and 
fell to the ground, twisting his ankle in the process.  An 
examination at that time found no evidence of edema or erythmea.  
The Veteran's gait was normal, and he had full range of motion.  
He was diagnosed as suffering from a right ankle sprain and told 
to treat his sprain with ibuprofen and ice.  At a return check-
up, an examiner found no deformity, discoloration, or edema in 
the Veteran's right ankle.  He had full active range of motion 
and strength of 5 out of 5.  His x-ray was within normal limits.  

There is no record of the Veteran complaining of or seeking 
treatment for a right ankle condition following this injury.  By 
the time of his separation examination in July 1998, his examiner 
did not note any problems with the Veteran's right ankle.  
Perhaps more important, on his report of medical history, the 
Veteran himself did not mention any lingering issues with his 
ankle.

Despite this evidence of an in-service injury, the Veteran's 
claim fails because there is no evidence that he is currently 
suffering from a chronic right ankle injury.  The Veteran 
underwent a VA examination in October 2007.  The Veteran reported 
that his right ankle made a popping noise, particularly when he 
climbed stairs.  The Veteran did not report suffering from pain, 
fatigability, decreased endurance, incoordination, or flare-ups.  
Upon examination, the examiner reported that the Veteran's right 
ankle was not tender to palpation.  He found no evidence of 
swelling or deformities.  The Veteran had dorsiflexion of 30 
degrees, plantar flexion of 40 degrees, inversion of 5 degrees 
and eversion of 0 degrees.  The examiner found no evidence of 
pain, weakness, fatigability, decreased endurance, or 
incoordination in the Veteran's right ankle.  A VA radiologist 
offered his opinion that x-rays performed in conjunction with the 
Veteran's examination showed his ankle to be normal.  The 
examiner did not diagnose the Veteran as suffering from a right 
ankle disability.  

Other medical records associated with the claims file similarly 
do not show a diagnosis of a right ankle disability.  Records of 
the Veteran's treatment at Bolling Air Force base from 1998-2005 
do not show complaints of or treatment for an ankle disability.  
A VA treatment record from July 2009 does reflect a complaint of 
right ankle pain, but the Veteran was not given a diagnosis for 
this pain, and a later September 2009 record reflects that his 
ankle was within normal limits.  

The Veteran presented testimony regarding his right ankle in an 
October 2009 Travel Board hearing.  The Veteran discussed his 
initial injury, his current symptoms, and his treatment.  

Importantly, however, while the Veteran mentioned that his right 
ankle pops and is painful, he did not state that he was given any 
particular diagnosis for his right ankle condition.  This lack of 
a diagnosis ultimately proves fatal to the Veteran's claim.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding 
that, absent an underlying malady or condition, mere symptoms do 
not constitute a disability for which service connection may be 
granted).  

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Here, there is no evidence that the 
Veteran is currently suffering from a chronic, ratable right 
ankle condition.  Accordingly, the Board concludes that the 
criteria for service connection for a right ankle condition have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2007 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The Court of Appeals for Veterans Claims 
ruled that VA must inform claimants of all five elements of a 
service connection claim, including how VA assigns disability 
ratings and how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran in this 
case did not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no possibility 
of any prejudice to him.  See Smith v. Shinseki, No. 08-1667, 
slip op. at 11 (Vet. App. Aug. 17, 2010) (finding failure to 
provide Dingess notice to Veteran whose service connection claim 
was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his post-service private and military treatment.  The 
Veteran requested and attended a Travel Board hearing.  The 
Veteran was afforded a VA compensation and pension examination.  
The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




ORDER

Service connection for a right ankle condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


